Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 20, 2011.




                                           In The

                       Fourteenth Court of Appeals

                                     NO. 14-11-01067-CV


                    IN RE KENNETH D. EICHNER, P.C., Relator

                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                              Justice Court Precinct No. 5
                                     Harris County
                         Trial Court Cause No. SC52C0267215

                         MEMORANDUM OPINION

       On December 13, 2011, relator Kenneth D. Eichner filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Jeff Williams, presiding
judge of the Justice Court, Precinct No. 5 to permit relator to file a motion for new trial.

       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals’
jurisdiction. Tex. Gov’t Code Ann. § 22.221.

       In his petition, relator does not seek a writ of mandamus to enforce our
jurisdiction. Furthermore, relator seeks a writ of mandamus against a justice court.
Because we have no power to issue writs against judges of justice courts, we are without
jurisdiction to entertain this petition for writ of mandamus. See id.; Casner v. Rosas, 943
S.W.2d 937, 938 (Tex. App.—El Paso 1997, orig. proceeding).

       We dismiss relator’s petition for writ of mandamus.

                                                 PER CURIAM



Panel consists of Justices Frost, Seymore, and Jamison.




                                            2